




[flexpharma01.jpg]


Prudential Tower 800 Boylston Street Floor 24 Boston, MA 02199
www.flex-pharma.com



--------------------------------------------------------------------------------



December 23, 2014


Thomas C. Wessel, MD, PhD
22 Cliffwood St.
Lenox, MA 01240
thomascwessel@gmail.com
Dear Tom,
I am pleased to offer you the position of Chief Medical Officer with Flex
Pharma, Inc. (the “Company”). If you decide to join us, you will receive an
annual salary of $395,000, which will be paid bi-monthly in accordance with the
Company’s normal payroll procedures.
In addition, if you decide to join the Company, it will be recommended to
Company’s Board of Directors at its first meeting following your start date, on
January 7, 2015, the Company shall grant you an incentive stock option to
purchase 698,634 shares of the Company’s Common Stock (subject to appropriate
adjustment in the event of any stock dividend, stock split, reverse stock split,
combination or similar recapitalization affecting the Company’s Common Stock),
at a price per share equal to the fair market value per share of the Common
Stock on the date of grant, as determined by the Company’s Board of Directors
(the “Board”). Such number of shares shall as of the date of the grant equal
1.2% of the Company’s then fully diluted capitalization, including all shares of
the Company’s Preferred Stock and Common Stock currently outstanding and shares
of the Company’s Common Stock issuable upon exercise of options granted and
options currently reserved for issuance under the Company’s 2014 Equity
Incentive Plan but excluding any shares reserved for issuance pursuant to any
equity incentive or employee stock purchase plan approved by the Board at such
meeting. The stock option will vest over a four-year period, with 25% of the
shares of Common Stock subject to the stock option vesting on the first
anniversary of your date of hire, and the remaining 75% vesting monthly over the
subsequent three year period, subject to your continuing employment with the
Company, provided, however, that in the event of a Change in Control (as defined
in the Company’s Equity Incentive Plan), an additional 50% of the shares of
Common Stock subject to the stock option shall automatically vest as of the
effective date of the Change in Control. This option grant shall permit early
exercise, unless such early exercise provision will disqualify the option from
treatment as an incentive stock option, in which case prior to the grant date
you will be given the opportunity to elect whether to include the early exercise
provision in the option grant. This option grant shall be subject to the terms
and conditions of the Company’s Equity Incentive Plan and a Stock Option
Agreement. No right to any stock is earned or accrued until such time that
vesting occurs, nor does the grant confer any right to continue vesting or
employment.
In addition, upon joining the Company, you will receive a one time sign on bonus
of $55,000, subject to applicable taxes and withholding. You agree that if you
resign from employment without Good Reason, as defined below, or are terminated
by the Company with Cause (as defined below), prior to the one year anniversary
of your start date, you shall repay the amount of the sign on bonus actually
received by you to the Company in twelve equal monthly installments following
the termination of your employment.
Beginning in 2015, as an Executive at the Company, you will also have the
opportunity to earn an annual target bonus, measured against performance
criteria to be determined by the Board (or a committee thereof) within ninety
(90) days of the start of each calendar year of up to 40% of your then current
annual base salary, with the actual amount of the bonus to be determined by the
Board (or a committee thereof).




--------------------------------------------------------------------------------




During your employment, you and your eligible dependents will also be eligible
to participate in all employee benefits made available to executive employees
generally. The 2015 Benefits Overview provided to you describes the benefits
currently provided by the Company. Employees are currently entitled to 30 PTO
(paid time off) days per year (pro-rated for any partial year of employment),
which amount includes seven paid holidays to be taken in accordance with the
Company’s holiday schedule. All Company benefit plans will be subject to the
plan terms and applicable Company policies. The Company reserves the right to
modify or terminate its benefit plans from time to time in its sole discretion.
During your employment annually, the Company shall pay up to $3,000 for
professional society membership and license fees.
The Company is excited about your joining and looks forward to a beneficial and
productive relationship. Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at‑will employment.
As a result, you are free to resign at any time, for any reason or for no reason
or for Good Reason. We request that, in the event of resignation, you give the
Company at least two weeks notice. Similarly, the Company is free to terminate
its employment relationship with you at any time, with or without Cause, as
defined below, and with or without notice. If your employment is terminated for
any reason, you shall receive payment for all accrued but unpaid base salary and
accrued but unused PTO, (collectively, “Accrued Obligations”). If the
termination is initiated by the Company without Cause or by you for Good Reason,
in addition to paying you the Accrued Obligations, the Company shall: continue
to pay your then-current annual base salary for a period of nine (9) months (the
“Severance Pay Period”) in accordance with the Company’s payroll practice then
in effect; if you timely elect and remain eligible for continued coverage under
COBRA, the Company will pay that portion of your COBRA premiums through the
Severance Pay Period that it was paying prior to date of termination; provided
(i) such termination constitutes a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h)) (a “Separation from Service”), (ii) you
continue to comply with your obligations under your PIA (as defined below) and
(iii) you deliver to the Company an effective, general release of claims in
favor of the Company in a form acceptable to the Company within 30 days
following your termination date. The severance payments will be subject to
standard deductions following termination; provided, however, that no payments
will be made prior to the 40th day following your termination.
The Company may terminate your employment for “Cause” upon written notice to you
received at least five business days prior to such termination setting forth in
reasonable detail the nature of the Cause. The following, as determined by the
Board in good faith and using its reasonable judgment, shall constitute Cause
for termination: (i) your willful failure to perform, or gross negligence in the
performance of, your material duties and responsibilities to the Company or its
affiliates which is not remedied within thirty (30) days of written notice
thereof; (ii) material breach by you of any provision of this Agreement or any
other agreement with the Company or any of its affiliates which is not remedied
within thirty (30) days of written notice thereof; (iii) fraud, embezzlement or
other dishonesty with respect to the Company or any of its affiliates, taken as
a whole, which, in the case of such other dishonesty, causes or could reasonably
be expected to cause material harm to the Company or any of its affiliates,
taken as a whole; or (iv) your conviction (including a guilty plea or a no
contest plea) of a felony or of any other crime involving fraud, dishonesty or
moral turpitude.
You may terminate your employment with or without “Good Reason”. “Good Reason”
shall be deemed to exist if any of the following conditions occur without your
consent: (i) a material diminution in your base salary (unless pursuant to a
salary reduction program applicable to all of the Company’s executive employees
on an equivalent basis); (ii) a material diminution in your title, duties, or
responsibilities; or (iii) the relocation of your principal place of employment
more than 50 miles from its then current location; provided, however, that in
each case you provide written notice to the Company within 30 days of the event
constituting Good Reason of your intention to terminate your employment for Good
Reason and a detailed description of the condition alleged to constitute Good
Reason. Any termination for Good Reason shall be effective 30 days from the
Company’s receipt of such notice if the Company has not fully cured such
condition.
It is intended that all of the benefits and payments under this letter satisfy,
to the greatest extent possible, the exemptions from the application of Internal
Revenue Code (“Code”) Section 409A provided under Treasury Regulations 1.409A
1(b)(4), 1.409A 1(b)(5) and 1.409A 1(b)(9), and this letter agreement will be
construed to the greatest extent possible as consistent with those provisions.
If not so exempt, this letter agreement (and any definitions hereunder) will be
construed in a manner that complies with Section 409A, and incorporates by
reference all required definitions and payment terms. For purposes of Code
Section 409A (including, without limitation, for purposes of Treasury Regulation
Section 1.409A 2(b)(2)(iii)), your right to receive any installment payments
under this letter agreement (whether severance payments, reimbursements or
otherwise) will be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder will at all




--------------------------------------------------------------------------------




times be considered a separate and distinct payment. Notwithstanding any
provision to the contrary in this letter, if you are deemed by the Company at
the time of your Separation from Service to be a “specified employee” for
purposes of Code Section 409A(a)(2)(B)(i), and if any of the payments upon
Separation from Service set forth herein and/or under any other agreement with
the Company are deemed to be “deferred compensation”, then if delayed
commencement of any portion of such payments is required to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, the timing of the payments upon a Separation from
Service will be delayed as follows: on the earlier to occur of (i) the date that
is six months and one day after the effective date of your Separation from
Service, and (ii) the date of your death (such earlier date, the “Delayed
Initial Payment Date”), the Company will (A) pay to you a lump sum amount equal
to the sum of the payments upon Separation from Service that you would otherwise
have received through the Delayed Initial Payment Date if the commencement of
the payments had not been delayed pursuant to this paragraph, and (B) commence
paying the balance of the payments in accordance with the applicable payment
schedules set forth above.
The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any.
For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.
As a Company employee, you will be expected to abide by the Company’s rules and
standards. Specifically, you will be required to sign an acknowledgment that you
have read and that you understand the Company's rules of conduct, which will be
included in the Company Handbook that the Company will soon complete and
distribute.


As a condition of your employment, you are also required to sign and comply with
an Employee Confidentiality, Non-Competition and Proprietary Information
Agreement (“PIA”), which requires, among other obligations, the assignment of
patent rights to any invention made during your employment at the Company, and
non‑disclosure of Company proprietary information.
To accept the Company’s offer, please sign and date this letter in the space
provided below. A duplicate original is enclosed for your records. If you accept
our offer, your first day of employment will be December 29, 2014. By signing
this letter you are representing that you have full authority to accept this
position and perform the duties of the position without conflict with any other
obligations and that you are not involved in any situation that might create, or
appear to create, a conflict of interest with respect to your loyalty to or
duties for the Company. This letter, together with the other documents and
agreements referenced herein, sets forth the terms of your employment with the
Company and supersedes any prior representations or agreements including, but
not limited to, any representations made during your recruitment, interviews or
pre‑employment negotiations, whether written or oral. This letter may not be
modified or amended except by a written agreement signed by the Company and you.
This offer of employment will terminate if it is not accepted, signed and
returned by December 24, 2014.
We look forward to your favorable reply and to working with you at Flex Pharma.
Sincerely,
/s/ John McCabe    
John McCabe
VP, Finance


Agreed to and accepted:
Signature:_/s/ Tom Wessel____________    




--------------------------------------------------------------------------------




Printed Name:    Tom Wessel
Date: 23 December 2014        


Enclosures
Duplicate Original Letter
Employee Non-Solicitation, Non-Competition, Confidential Information and
Inventions Assignment Agreement






